Citation Nr: 1242398	
Decision Date: 12/12/12    Archive Date: 12/20/12

DOCKET NO.  10-00 559	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 40 percent for residuals of prostate cancer.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Nichols, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from February 1969 to February 1971.

The record reflects that the Veteran perfected an appeal arising from a June 2009 rating decision which, in pertinent part, decreased the 100 percent disability rating for prostate cancer to 0 percent.  A Decision Review Officer Decision dated in September 2010 subsequently increased the rating to 40 percent.  Thereafter, the Veteran indicated in his November 2012 correspondence to VA that he wished to withdraw his appeal for the present claim in its entirety as the current rating of 40 percent was satisfactory.


FINDINGS OF FACT

On November 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the appellant has effectively withdrawn his appeal by submitting a signed statement to VA in November 2012 expressing his desire to do so.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed as to the issue of entitlement to a rating in excess of 40 percent for residuals of prostate cancer.



		
DENNIS F. CHIAPPETTA
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


